            Case 1:14-cv-09058-JMF Document 315 Filed 04/29/20 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

IN RE:

GENERAL MOTORS LLC IGNITION
SWITCH LITIGATION                                               MDL No. 2543
                                                                Master File No.: 14-MDL-2543(JMF)
This Document Relates to The Following Case:
Yagman v. General Motors, No. 1:14-cv-9058
__________________________________________

                    PLAINTIFF STEPHEN YAGMAN'S MOTION TO REMAND
         Plaintiff, Stephen Yagman, moves the court to remand (transfer) this action back to the court in

which it originally was filed, the Central District of California.

         Plaintiff identified his action pursuant to the court's "Identification of Non-Ignition Switch

Plaintiffs" Order, No. 153, Doc. 5767, as a "Non-Ignition Switch Plaintiff," meaning that "plaintiff [is

one] whose complaint purports to allege that his or her accident or injuries was caused by a defect other

than an ignition switch or key rotation defect[,]"1 and plaintiff hereby requests that his action be

remanded/transferred back to the U.S. District Court for the Central District of California, for all

purposes.

         The bases for the instant motion are that this action never should have been transferred to this

court, in that it never had anything to do with any ignition switch, and its remaining in this court is

contrary to the "just" and "speedy" mandates of Fed. R. Civ. P. Rule 1, and it appears that the conditions

for plaintiff to renew this motion now have been met, as it appears that the other cases have been settled,

1
  See FAC, Doc. 24 (C.D.CA No. 14-04696, Aug. 22, 2014) at ¶ 6: "The Lucerne had defects
that remained latent until 2014 and among the manifestation of those defects was that its engine
stopped running when it was in motion and plaintiff was operating it and there was a complete
shutdown of its electrical system. To the extent plaintiff presently is able to do so, he believes
that among the defects, none of which is related to the car’s ignition switch, was that one or more
of the following parts was not designed and/or manufactured properly: the electronic control
module, of 'ECM,' the secondary air valve, the 'MAP' or coolant sensor, and other parts presently
unknown. Defendants knew of these defects and did nothing to correct them and/or intentionally
did not correct them or make them known before 2014."
          Case 1:14-cv-09058-JMF Document 315 Filed 04/29/20 Page 2 of 2




at least as reported in the New York Times business section. Nothing has occurred with respect to

plaintiff's action since it was transferred to this court, five years ago.

        Pursuant to this court's Order, plaintiff long ago, duly contacted, "first [to] meet and confer, New

GM and Lead Counsel," plaintiff met and conferred with New GM counsel, but Lead Counsel Elizabeth

Cabraser and Robert Hilliard ignored plaintiff's request to meet and confer, so that no meeting could be

had with Lead Counsel.

        There is no legitimate reason for this action to remain in this court and its having been in this

court for five years is an affront to the "speedy" requirement of Fed. R. Civ. P. Rule 1.

                                            Respectfully submitted,

                                            /s/ Stephen Yagman
                                           filing@yagmanlaw.net
                                        333 Washington Boulevard
                                    Venice Beach, California 90292-5152
                                                (310)452-3200

                                          Plaintiff in Propria Persona


         Any opposition to Mr. Yagman's motion shall be filed by May 7, 2020; any reply shall be filed by
         May 14, 2020. In their submissions, the parties should address whether Mr. Yagman is a putative
         member of the proposed settlement class and, if so, whether this motion should be denied without
         prejudice to renewal in the event that he opts out of the class in accordance with the Court's order
         granting preliminary approval to the settlement and/or after final approval. SO ORDERED.




                                   April 29, 2020




//
